Citation Nr: 0420803	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  99-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for a psychiatric 
disability. 

3.  Entitlement to service connection sleep apnea.  

4.  Entitlement to service connection for obesity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1966 
to February 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In July 2001, the veteran appeared before a Veterans Law 
Judge (then Member of the Board) with the Board and gave 
testimony in support of his claim.  In November 2001, the 
Board remanded his claim to the RO for additional 
development.  In July 2003, the Board informed the veteran 
that the Veterans Law Judge that conducted his hearing was no 
longer employed by the Board and the veteran was informed 
that he had a right to another hearing if he so chose.  In 
July 2003, the veteran informed that he wished to be 
scheduled for another hearing.  In October 2003, the Board 
remanded the claim to the RO so that another hearing could be 
scheduled for him.  A hearing was scheduled in March 2004.  
That same month, the veteran stated that he wished his 
request for another hearing to be canceled.  The case has 
been returned to the Board and is ready for further review.  

The issue of entitlement to service connection for a 
psychiatric disability is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington DC.  VA will 
notify you if further action is required on your part.  




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The low back strain noted during the veteran's active 
duty service was acute and transitory in nature and resolved.  
His current low back complaints are not related to service.  

3.  The evidence does not show that the veteran has a chronic 
disability manifested by obesity, or that obesity is related 
to his military service.  

4.  The veteran was prescribed medication for back pain in 
service.  The evidence does not show that the veteran has 
sleep apnea related to service, to include as due to 
medication prescribed during service.   


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

2.  A chronic disability manifested by obesity was not 
incurred as a result of the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).

3.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In the present case, a substantially complete application was 
received in March 1998.  Thereafter, in a rating decision 
dated in May 1998, the RO denied the veteran's claim.  In 
April 2003, the RO provided notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  

VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the notice was provided by the RO prior to 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC)] was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  In this case, the Board 
finds that the appellant was fully notified of the need to 
give to VA any evidence pertaining to her or his claim.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decisions, in the subsequent 
statement of the case, and supplemental statement of the 
case, in addition to correspondence to the appellant, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The evidence of record includes VA and private 
treatment records, VA examination reports and the veteran's 
service medical records.  The Board is not aware of any 
additional relevant evidence, which is available in 
connection with the issue on appeal, and concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the appellant's claim.   
Accordingly, the Board concludes that remanding the claim for 
additional development under the new statute and regulations 
is not necessary, and reviewing the claims without remanding 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In addition, in the April 2003 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

A showing of continuity of symptomatology after discharge is 
normally required unless there is medical evidence that the 
in-service condition, although not diagnosed as such in 
service, was chronic, see 38 C.F.R. § 3.303(b), or there is 
evidence that connects the current condition to the in- 
service condition.  38 C.F.R. § 3.303(d). Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

A Back Disability

The veteran claims that his current low back disability is 
related to an injury he suffered during service when he 
lifted a 55-gallon drum onto a truck.  The service medical 
records do in fact document treatment for the low back in 
1967, and back strain was diagnosed.  The veteran has 
currently been diagnosed with a chronic back disability.  
Nevertheless, after reviewing the record, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to service connection for a back 
disability.  

Service medical records show that the veteran's spine was 
clinically evaluated as normal upon entrance examination in 
June 1966.  Service records document treatment in January 
1967 for what was diagnosed as low back strain.  At 
separation in November 1967, the veteran gave a history of 
recurrent back pain since January 1967.  On clinical 
evaluation, the veteran's spine was noted to be normal.   

In a June 1998 letter, a private examiner reported that the 
veteran is his patient and that by history, the veteran had a 
back injury while in the armed forces.  It was stated that 
the veteran's current back condition may be related to his 
old injury.  The examiner noted in parenthesis that there 
were no records.  

After service, private medical records show that in December 
1988, the veteran complained of back pain after injuring his 
lower back in an automobile accident while on the job.  He 
gave no history of prior back problems.  In a June 1995 
letter, a private examiner noted that the veteran had a 
history of a back injury in 1994 while working for the city 
of Springfield.  An October 1995 CT Scan showed a mild 
diffuse disc bulge at the L3-4.  

On VA examination in November 2002, the examiner noted that 
the claims file had been reviewed.  The veteran's back 
history was noted, and the veteran was examined.  It was 
noted that he weighed 427.9 pounds.  The examiner stated that 
regarding the etiology of the current back disability, the 
veteran is morbidly obese and has had chronic low back pain 
since the motor vehicle accident in 1988.  The examiner 
stated that as to the 1967 injury, the veteran reported that 
manipulation of his back resulted in significant relief.  The 
examiner reported that this led him to surmise that 
therefore, it is at least as likely as not that the etiology 
of the back pain at that time was muscular in origin, and 
that he had limited subsequent problems until being involved 
in the motor vehicle accident in 1988.  The examiner reported 
that he felt the bulk of the veteran's back pain is secondary 
to his body habitus and would not improve until significant 
weight loss is achieved.  

The Board observes that the record shows that the veteran was 
treated for a back strain in service.  Treatment thereafter 
is not documented until many years later.  It is noted that 
there is a private examiner's letter which associates the 
veteran's current back disability with service, and a VA 
examiner's opinion which disputes this finding.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995). Finally, a medical opinion based 
on an inaccurate factual premise is not probative. Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.  

The Board finds that the opinion rendered by the VA examiner 
to be more probative and should be accorded greater weight.  
The RO obtained a nexus opinion in this case in November 
2002.  The examiner who offered the opinion had extensive 
knowledge of the veteran's claim folder, after reviewing it, 
and, unequivocally stated that the veteran's single episode 
of back strain in service was not related to his current back 
disability.  This opinion, based on prior records as well as 
examination of the veteran, is supported by rationale.  On 
the other hand, the private examiner stated that there were 
no records to review.  In addition, the examiner's opinion 
was speculative in nature.  He was only able to suggest the 
possibility that the veteran's current back disability may 
have been incurred as a result of his active duty.  In that 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that such medical opinions expressed 
in terms of "may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions 
employing the phrase "may" or "may not" are speculative. . . 
). In the present case, the Board finds that the opinion of 
record here suggests a mere possibility of service incurrence 
is hence too speculative to form a basis upon which service 
connection for a back disorder may be established.  
Therefore, there is no competent medical evidence showing a 
nexus or link between the veteran's current low back problems 
and his service.  Rather, the only competent medical evidence 
of record shows in well thought out detail, after review of 
the veteran's claims folder and examination of the veteran, 
that there is no relationship between his current back 
disability and service.  The veteran's own assertions as well 
as the lay statements he offered as evidence, to the contrary 
do not constitute competent medical evidence in support of 
his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Therefore, service connection may not be granted 
for a back disability.  38 C.F.R. §§ 3.303 and 3.304.  

Obesity

With respect to weight gain, the veteran contends that during 
basic training he was forced to eat his meals too fast and 
therefore began a habit of overeating which led to obesity.  
He also contends that he had weight gain in service due to 
stress of being harassed, not getting proper sleep and 
depression.  

The veteran's service entrance examination report dated in 
June 1966 shows his weight to be 227 pounds.  At separation 
in November 1967, his weight was 197 pounds.  It was noted 
that he had undergone a weight loss of 35 pounds from dieting 
in July and August 1967.  

Private records show that in December 1988, the veteran 
weighed 350 pounds.  In May 1995, the veteran weighed 345 
pounds.  Private medical records show that in July 1997, 
morbid obesity was found.  

The veteran was examined by VA in November 2002.  His weight 
was noted to be 427.9 pounds.  In a December 2002 addendum, 
the examiner stated that there have been no studies to show 
any direct relationship of any particular diseases that cause 
obesity.  It was noted that some diseases can contribute to 
obesity, but that based on the veteran's military and 
electronic records, there is no evidence that he has any 
medical diagnoses which were a direct cause of his obesity.  

While the veteran has been found to be obese, there is no 
showing of any inservice treatment for obesity and no 
evidence linking his weight gain to service.  The record does 
not show a weight gain during service.  The medical evidence 
does not suggest that the veteran's weight gain or his 
current obesity constitutes or is a manifestation of a 
chronic disability.  A medical professional has opined that 
the veteran's obesity is not due to a medical diagnosis.  In 
the absence of competent evidence which suggests that the 
veteran's obesity constitutes a chronic disability, the Board 
has no basis on which to consider the veteran's obesity as 
more than a medical finding or symptom.  It is well 
understood that symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The veteran's own assertions to the contrary do not 
constitute competent medical evidence in support of his 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Absent a showing of a current chronic disability 
which could be related to service, the claim for service 
connection must fail.  

Sleep Apnea

The veteran contends that he currently has sleep apnea 
related to service, including medication that was prescribed 
to him after a back injury in 1967.  His service medical 
records show that he injured his back in January 1967, and 
that he was prescribed medication for pain, noted in the 
record to include Darvon, Paraflex, Robaxin, Ambar, and 
Parafon forte.  

The veteran was examined by VA in November 2002.  At that 
time the veteran reported that he had sleep apnea due to 
medication prescribed for him during service in 1967.  He 
reported being asymptomatic since his sleep study and 
initiation of his continuous positive airway pressure.  The 
examiner found that regarding the veteran's history of sleep 
apnea and any relationship between medications and his 
obstructive sleep apnea, there is no current medical evidence 
that any medications have resulted in sleep apnea.  It was 
stated that the veteran reported having erratic sleep 
patterns from the time he received the medication.  The 
examiner opined that it was not at least as likely as not 
that the veteran's obstructive sleep apnea is secondary to 
any medications as supported by the lack of any evidence in 
the current medical literature.  

The Board acknowledges that the veteran maintains that he has 
sleep apnea due to medication administered to him in service.  
However, the record does not show that the veteran has the 
medical expertise that would render competent his statements 
as to the relationship between his military service and any 
current disability.  These opinions alone cannot meet the 
burden imposed by 38 C.F.R. § 3.303 with respect to the 
relationship between events incurred during service and the 
claimed sleep apnea.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

A VA medical professional has opined that there is no 
relationship between the veteran's sleep apnea and 
medications he took during service.  This medical opinion 
stands unrefuted in the record.  Absent a showing of a nexus 
between the in service event and the veteran's current 
complaints, service connection is not warranted.  

In deciding these claims, the Board has reviewed and 
considered the veteran's hearing testimony as well as the lay 
statements submitted in his behalf.  The Board has also 
considered the medical articles and treatises that the 
veteran has submitted to support his claims.  However, the 
preponderance of the evidence is against his claims.  Service 
connection must be denied.  



ORDER

Service connection for residuals of a back injury is denied.  

Service connection sleep apnea is denied.  

Service connection for obesity is denied.  


REMAND

The veteran's service medical record show that the veteran 
was seen in service for behavior difficulties, and he was 
found to have passive-aggressive personality disorder.  The 
examiner noted in August 1967 that the veteran had difficulty 
concentrating on his work, wandered away from his job, and 
reported to his duty station before duty hours.  It was felt 
that the veteran's adjustment to military life was quite poor 
and that he had not benefited from counseling.  It was 
recommended that he be administratively separated.  

Since service, VA outpatient treatment records show that the 
veteran has been treated for depression beginning in the 
1990's.  He was examined by VA in November 2002.  The claims 
file was reviewed by the examiner, and the veteran's past 
psychiatric history was reported.  The examiner noted that 
presently the veteran has struggled with a variety of 
depressive symptoms on a regular basis over the past year.  
The examiner opined that the inservice diagnosis was not 
currently utilized in DSM-IV criteria and that the more 
appropriate description of the veteran's behavior in service 
would be adjustment disorder with disturbance of conduct, 
acute.  It was noted that since he did not fit specific 
diagnosis criteria for depression or anxiety at that time, it 
seemed that any problems he had were related to his 
adjustment to his supervisor or military service rather than 
a diagnosis of a more severe psychiatric disorder.  It was 
noted that the veteran currently struggles with depressive 
symptoms as related to his chronic pain which he stated 
increased after the military.  The pertinent diagnoses were: 
pain disorder associated with both psychological factors and 
a general medical condition; and adjustment disorder with 
disturbance of conduct, acute, by history.  

Personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation. 38 
C.F.R. § 3.303(c) (2003).  However, VA Office of General 
Counsel has held that such defects can be subject to 
superimposed disease or injury, and that, if the superimposed 
disease or injury occurs during service, service connection 
may be warranted.  See VAOPGCPREC 82-90 (July 18, 1990); see 
also 38 C.F.R. § 4.127 (2003) (indicating that disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service 
connected).  

The Board finds that clarification as to the medical issues 
involved in this case, to include reconciliation of the 
various psychiatric diagnoses and their etiology, is 
necessary, based on the findings noted on the recent VA 
examination report.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the appellant to provide information 
regarding all medical treatment records 
which could be pertinent to his claim 
that have not been made part of the 
record.  The RO should assist the 
appellant in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.  

2.  The veteran' s file should be 
reviewed by the VA examiner who evaluated 
him in November 2002.  He should, 
following review of the veteran's claims 
file, address the following:

(a) The examiner should list all current 
psychiatric diagnoses manifested by the 
veteran, specifying whether any diagnosis 
represents an acquired psychiatric 
disorder, and/or a personality disorder.

(b) For each such acquired psychiatric 
diagnosis (as opposed to a personality 
disorder), the examiner should render an 
opinion as to whether any currently 
diagnosed disorder is at least as likely 
as not related to the veteran's military 
service.  If the examiner concludes that 
any current psychiatric disorder existed 
prior to service, then he/she should 
indicate whether it is at least as likely 
as not that the disorder was aggravated 
(i.e., underwent permanent worsening, as 
opposed to temporarily flare-ups) in 
service.  

(c) If a psychotic disorder is shown, the 
examiner should indicate when this 
disability was first manifested.  

The examiner must offer complete 
rationale for all opinions given and 
conclusions drawn.  If the previous 
examiner is no longer available, the file 
should be reviewed by a VA psychiatrist.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
requested report and required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations. Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



